                Case 3:18-cv-00028-WGC Document 151 Filed 12/17/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3                                                              Case No.: 3:18-cv-00028-WGC
   DANIEL HARRINGTON,
 4 PAMELLA HARRINGTON,                                                       Order
   NIGHTWATCH MARINE, LLC,
 5                                                                      Re: ECF No. 149
        Plaintiffs
 6
   v.
 7
   DAVID TACKETT,
 8
        Defendant
 9

10
                Mitchell Posin, Esq., who is counsel for defendant David Tackett, has filed a motion to
11
     withdraw as counsel for Mr. Tackett. (ECF No. 149.)
12
             Mr. Posin did not file a proof of service indicating that he served the motion to withdraw
13
     on his client, as is required under Local Rule IA 11-6(b). Moreover, under the Local Rule,
14
     Mr. Tackett has 14 days from the time he is served with the motion, to file a response, if he so
15
     desires.
16
             On December 15, 2020, the court issued an order finding Mr. Tackett in civil contempt of
17
     this court's orders. (ECF No. 147.) The court ordered Mr. Posin to immediately serve a copy of
18
     the contempt order on his client via e-mail, and to immediately contact his client via telephone to
19
     advise him of the contents of the contempt order. Mr. Posin was further ordered to file a notice
20
     by 5:00 p.m. on December 15, 2020, indicating that he had complied with the court's directive.
21
     (ECF No. 147 at 7.) Mr. Posin did not file a notice indicating whether he had complied with the
22
     court's order.
23
            Case 3:18-cv-00028-WGC Document 151 Filed 12/17/20 Page 2 of 2




 1         Before the court will consider Mr. Posin's motion to withdraw, Mr. Posin shall:

 2 (1) Serve the motion to withdraw as well as a copy of this Order on Mr. Tackett, and file a proof

 3 of service with the court. LR IA 11-6(b). Mr. Tackett will then have 14 days to file a response to

 4 the motion to withdraw, if he so desires. Id.

 5 (2) File a notice that Mr. Posin has electronically served Mr. Tackett with a copy of the court's

 6 contempt order (ECF No. 147) no later than 9:00 a.m. on Friday December 18, 2020.

 7

 8 IT IS SO ORDERED.

 9 Dated: December 17, 2020

10                                                           _________________________________
                                                             William G. Cobb
11                                                           United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
